Opinion by
Mr. Justice Brown,
On this appeal from the judgment on a verdict for the defendant we have two assignments of error. The first com*328plains of the court’s direction of the verdict in its favor. The affirmative answer to the point requesting such direction was not éxcepted to, and we must sustain the contention of counsel for appellee that the first assignment cannot be considered: Curtis v. Winston, 186 Pa. 492; Sibley v. Robertson, 212 Pa. 24.
The second assignment is to the disallowance of the following- question asked a witness called by the plaintiff: “ Q. When the motorman struck.the wagon or the time he struck it or immediately thereafter, what, if anything, did he say? ” When this question was objected to the purpose of the offer was not stated, and the answer of the witness might have shown that what the motorman said was utterly irrelevant to the issue; but, aside from this, as there was no exception taken to the court’s direction of a verdict for the defendant on the record as it stood when plaintiff closed her case, the judgment on that verdict cannot be disturbed on her second assignment of error. What the motorman may have said was no longer in the case after a verdict was directed without objection or exception by the appellant.
The two assignments are dismissed and the judgment is affirmed.